Citation Nr: 1642443	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-33 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a gunshot wound (GSW) to the head, including a traumatic brain injury (TBI).




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977 and from November 1990 to April 1991.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's attempt to reopen his claim of entitlement to service connection for residuals of a gunshot wound to the head.  He perfected a timely appeal to that decision.  

In his substantive appeal (VA Form 9), received in November 2012, the Veteran requested a hearing before the Board.  However, in a statement in support of claim (VA Form 21-4138), dated in October 2015, the Veteran indicated that he was withdrawing his hearing request.  Therefore, the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704 (e) (2015).  

In a December 2015 decision, the Board determined that new and material evidence had been submitted and reopened the claim of entitlement to service connection for residuals of gunshot wound to the head.  The Board then remanded the case for additional development of the record and a de novo review of the evidence.  Following the requested development, a supplemental statement of the case (SSOC) was issued in March 2016.  The Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran has not had any residual of a gunshot wound to the head, to include traumatic brain injury (TBI), at any point during the period on appeal.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a GSW to the head, to include traumatic brain injury (TBI), have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in October 2009 and December 2009, prior to the initial adjudication of the claim on appeal.  An additional letter was issued in January 2016.  

It also appears that all obtainable evidence identified by the Veteran relevant to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matters for yet more development.  


II.  Factual Background.

The STRs indicate that, in November 1975, the Veteran sustained a shot in the back of the head with a small caliber projectile; no history of loss of consciousness was noted.  It was noted that skull series showed that fragment had not penetrated.  The assessment was gunshot wound to the head.  A treatment note, dated November 27, 1975, indicates that the Veteran suffered no loss of consciousness as the gunshot wound did not penetrate his skull and no fracture occurred.  He was fully neurologically intact.  The Veteran was seen in December 1975 for follow up evaluation of the gunshot wound to the head; it was noted that the wound was healing well, and the headaches decreased in frequency.  The separation examination, dated in April 1977, was negative for any complaints or findings of any significant disability resulting from residuals of a gunshot wound to the head.  

The Veteran's initial claim for service connection for injuries to the head (VA Form 21-526e) was received in May 1977.  By a rating action in June 1977, the RO denied the claim for residuals of injury to the head, based on a finding that no residuals of head injury were shown on the last examination.  By letter dated July 1, 1977, the RO notified the Veteran of the denial of his claim and his procedural and appellate rights.  

Reserve records show that the Veteran was seen in August 1983 for complaints of dizziness, headache, pressure and pain in the left ear.  It was noted that the Veteran sustained a head injury when he fell off a jeep.  Separation examination in March 1991 was negative for any complaints or findings of residuals of gunshot wound to the head; clinical evaluation of the scalp and head was normal.  

An application for service connection for residuals a gunshot wound to the head was received in November 2000.  By letter dated in January 2002, the RO informed the Veteran that his claim was denied as he had failed to provide current medical evidence to establish service connection for gunshot wound to the head.  

In a report of contact (VA Form 119), dated in August 2009, the Veteran indicated that he was seeking to establish service connection for residuals of gunshot wound to the back of the head.  Submitted in support of the claim were VA progress notes dated from August 2003 to March 2009.  These records do not reflect any complaints or treatment for a disability related to a gunshot wound to the head.  

Also received in August 2009 were private treatment reports from Taylor Regional Hospital dated from July 1999 to May 2006.  These records do not reflect any complaints or treatment for a disability related to a gunshot wound to the head.  

Received in March 2010 were VA progress notes dated from April 2003 to February 2010 reflecting ongoing treatment for several physical disabilities, including degenerative joint disease, skin condition, low back disorder, allergic rhinitis and GERD.  There are no findings relative to any chronic residuals either subjective or objective to include any indication of headaches from the gunshot wound to the head that occurred back in 1975.  

Of record is a report of accidental injury, in support of claim for compensation (VA Form 21-4176), dated in October 2010, wherein the Veteran reported suffering an injury the day before thanksgiving in 1976.  

Of record are CAPRI records, dated from June 2012 to April 2013, reflecting treatment for several disabilities.  During a clinical visit in February 2013, the Veteran complained of chronic headaches which the note states are relieved by proximal.  No pertinent diagnosis was noted.  

Received in June 2014 were VA progress notes from the VA medical center in Dublin, dated from February 2010 to June 2014.  These records are completely silent with respect to any diagnoses of a disability identified as a residual of a GSW to the head.  

The Veteran was afforded a TBI evaluation in February 2016.  It was noted that the he reported suffering from residuals of GSW to the head which began in 1976.  The Veteran stated that he was shot on the back of his head on his way back to the base at Fort Bragg, Fayetteville, North Carolina in 1976, approximately 2 years after he joined the service.  The Veteran reported that the incident happened outside the army base.  The Veteran indicated that he recalled falling down during the attack, but yelled loud enough for helpers to come to his rescue; he was later taken to a hospital after the military police arrived at the scene.  The Veteran indicated that, to date, the condition has not been formally diagnosed.  He reported that his current symptoms include headaches and memory loss.  The Veteran indicated that he was not receiving any treatment for traumatic brain injury and reported that he has never been diagnosed as having a TBI.  It was noted that an individual sick slip, dated April 8, 1983, indicates that the Veteran complained of dizziness, headache, and pressure in the left ear; the remarks indicated that the Veteran suffered a head injury when he fell off a jeep.  It was also noted that, at Fort Stewart, in July and August 1999, the Veteran was seen for a cyst on the back of the head from a previous abscess cavity; notably, there was no history of bullet wound to the head during the work physical examination.  Following an evaluation, the examiner stated that there is no diagnosis because there is no pathology to render a diagnosis.  The examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the available medical records do not contain any diagnosis of gunshot injuries.  The examiner further noted that, at Fort Stewart on April 8, 1983, an individual sick slip reported complaints of dizziness, headache, and pressure in the left ear, which resulted from falling off a jeep.  The examiner stated that the reports do not contain any clinical impression or evidence of a gunshot injury to the head or traumatic brain injury (TBI).  

Following a review of the file in February 2016, a VA examiner stated that the claimed chronic headaches was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there were no findings on the examination to warrant a diagnosis for the claim of gunshot wound to the head.  The examiner stated that, in regards to the additional conditions, the Veteran's medical records indicate that, on October 10, 1975, the Veteran was treated for bruised mastoid, headaches; on August 4, 1983, he suffered a head injury as a result of a fall from a jeep; he had headaches, dizziness and pressure on the left ear.  Currently, he reported getting attacks of headaches likely a continuation to his in-service condition.  

By a rating action in March 2016, the RO granted service connection for headaches residuals due to fall off a jeep, evaluated as 0 percent disabling, effective October 13, 2009.  


III.  Legal Analysis.

The Veteran asserts that service connection is warranted for residuals of gunshot wound to the head.  In describing his residuals of gunshot wound to the head, the Veteran has consistently described experiencing headaches.  As discussed above, the Veteran was separately granted service connection for headaches.  Accordingly, these symptoms cannot again be the basis for a separate award of service connection.  See 38 C.F.R. § 4.14.  

Service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131. To establish a right to compensation for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For the reasons explained below, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for residuals of a GSW to the head.  

After careful review of the evidentiary record, the Board finds that the evidence does not establish the Veteran had any separate competently diagnosed residuals of a gunshot wound to the head at any point during the period on appeal, other than headaches, for which service connection has already been granted.  Although he competently reported the symptom of dizziness throughout the appeal, this symptom was not attributed to any diagnosis, including any TBI. Instead, the VA examiner's and treating medical professionals consistently found the Veteran's head and neuropsychiatric systems were normal.  Following a review of the Veteran's file and examination in February 2016, a VA examiner stated that the reports do not contain any clinical impression or evidence of a gunshot injury to the head or traumatic brain injury (TBI).  Therefore, beyond the Veteran's assertions, there is no competent evidence that he has residuals of a GSW to the head, or a TBI that are a result of his military service.  Because there is no current disability upon which benefits could be granted, his appeal for service connection is denied.  

The Board notes that the Veteran is competent to speak to symptoms and disabilities that are readily observable, as well as to in-service events such as receiving a GSW to the head and suffering from dizziness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the degree that such symptomatology satisfies the criteria for a diagnosis of a TBI or other residuals of a GSW to the head, the Board finds the opinion of the February 2016 VA examiner to be the most probative evidence of record. There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of a TBI.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Under the facts of this case, whether he has any residuals of the GSW that occurred many years ago is not a simple question amenable to the opinion of a non-expert.  Accordingly, the Board determines that the criteria for service connection for residuals of a GSW to the head, including a TBI, have not been met.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.  


ORDER

Service connection for residuals of a GSW to the head, including a TBI, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


